Citation Nr: 0718397	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative disc disease of the lumbar spine, 
status post-spinal fusion, as secondary to service-connected 
left ankle and foot disability.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, and a friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2004.  

The case was remanded by the Board in December 2004.  


FINDINGS OF FACT

1.	A low back disorder is not shown to have been caused or 
made worse by a service-connected foot disease or injury.  
There is no indication of left ankle or foot instability 
prior to the April 1992 back injury.

2.	The veteran's low back disorder is shown to be the result 
of an intercurrent injury sustained in April 1992.  


CONCLUSION OF LAW

A low back disorder was not proximately due to, the result 
of, or aggravated by a service connected disease or injury.  
38 U.S.C.A. §5107 (West 2002); 38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 4 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002 and July 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may be granted for a disability made worse 
by a service connected disability to the extent the disorder 
is aggravated by the service connected disorder.  Allen v. 
Brown, 4 Vet. App. 439 (1995).

Service connection is granted for an increase in severity, 
not due to natural progress as shown by medical evidence 
(including when applicable the effects of such variables as 
race, age, gender and geographic location), of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disorder.  Aggravation is not 
conceded unless the claimant, not VA, meets the burden of 
establishing the baseline level of severity of the 
nonservice-connected disability by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity.  If no baseline can be established, no 
aggravation can be demonstrated, and the deduction issue is 
moot.  38 C.F.R. § 3.310(b); effective October 10, 2006.  See 
71 Fed. Reg. 52744, 52746 (September 7, 2006).  

Service connection is currently in effect for the residuals 
of a stress fracture of the left third metatarsal, rated 10 
percent disabling; left shoulder muscle strain, rated 
noncompensable; and left ankle tendonitis, rated 
noncompensable.  

The veteran is claiming service connection for a low back 
disorder, which has most recently been diagnosed as 
degenerative disc disease at L4-L5 and L5-S1, with some 
degenerative joint disease changes and mild lateral recess 
stenosis noted on MRI image at L5-S1.  Review of the record 
shows that the veteran had no complaints or manifestations of 
a low back disorder while he was on active duty.  

Records of private treatment show that in late April 1992, 
the veteran was evaluated for complaints of pain in the right 
lower quadrant of the abdomen while at work as a packer, 
which persisted and moved into the back on the right side.  
At no time in these initial records of treatment did the 
veteran complain having sustained a back injury in a fall 
while working.  Because the discomfort was suggestive of SI 
joint irritation or possibly L5-S1 facet on the right side it 
was believed to be prudent to obtain X-ray studies of the 
lumbar spine which showed a grade II spondylolisthesis at L5-
S1 with a poorly formed pars intra-articularis on the right 
side.  By November 1992, it was found that he had marked 
degenerative disc disease at L4-5 and L5-S1.  He was cleared 
for surgery, which was performed in November 1992.  

Later records show additional treatment for low back 
disabilities.  These include private and VA treatment 
records, records utilized by the Social Security 
Administration in a disability determination and records 
associated with a workman's compensation claim filed by the 
veteran.  These records do not demonstrate a relationship 
between the low back disorders and service or any injury 
sustained as a result of the veteran's service-connected left 
lower extremity disabilities.  

Examinations were conducted by VA in September 2003 and 
November 2006 for the purpose of obtaining opinions regarding 
the etiology of the veteran's low back disorders.  In 
September 2003, the diagnoses were status post stress 
fracture of the left foot, third metatarsal, with x-rays 
showing well healed third metatarsal and some early 
degenerative joint disease changes in the left first MP 
joint; and status post injury to the lower back followed by 
four surgical procedures, a Workman's Compensation problem, 
with MRI indicating degenerative joint disease and 
degenerative disc disease changes, with evidence of previous 
fusion procedure of the lower back.  The examiner stated that 
it was more likely than not that the fracture of the 
veteran's left foot, which was now well-healed, involving the 
third metatarsal with normal ankle x-rays, had nothing to do 
with the problems the veteran had with his back, including a 
possible fall causing injury in April 1992.  On examination 
in November 2006, the examiner referred to his previous 
examination, stating that he had expressed his opinion 
concerning his lower back problems.  The low back problems 
appeared to be unchanged from previous examinations that have 
been performed.  The examiner stated that his opinion was 
unchanged in that it was more likely than not that the 
veteran's [in-service] problems were not the cause, nor the 
aggravation, of his present back problems.  

The record shows no indication of a low back disorder during 
service and no manifestation of arthritis of the low back 
within one year of the veteran's discharge from active duty.  
In testimony before the undersigned the veteran stated that 
disability associated with his left ankle and foot disorders 
had caused him to fall while at work at which time he 
sustained an injury of he back.  Review of the record, 
including reports of treatment at the time of the initial 
back complaints in April 1992 do not show that the back 
disability was the result of a fall.  In separate opinions, a 
VA examiner indicated that the veteran's low back disorder 
was not related, either directly or by aggravation, with the 
service-connected disorders of the left lower extremity.  
Under these circumstances, service connection is not 
warranted on any basis.  


ORDER

Service connection for a low back disability, including 
degenerative disc disease of the lumbar spine, status post-
spinal fusion, as secondary to service-connected left ankle 
and foot disability, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


